                    geIN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:92CR14

      v.
                                                          MEMORANDUM
JOHNNY RAY BUTLER,                                         AND ORDER

                    Defendant.


      This matter is before the Court on pro se defendant Johnny Ray Butler’s (“Butler”)
Motion for Reconsideration (Filing No. 1324). Butler again challenges his sentence and
requests the Court “change its mind” and reduce his sentence from mandatory life to a
thirty-year term.   The Court has carefully reviewed Butler’s request and finds no
compelling reason to reconsider its prior rulings. Butler’s Motion for Reconsideration
(Filing No. 1324) is denied.

      IT IS SO ORDERED.

      Dated this 6th day of November 2018.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
